Opinion issued September 17, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00585-CV
____________

W. DOW HAMM III CORPORATION AND W. DOW HAMM III,
Appellants

V.

MILLENNIUM INCOME FUND, L.L.C. AND JONATHAN BRINSDEN,
Appellees

* * * * * * * *

MILLENNIUM INCOME FUND, L.L.C. AND JONATHAN BRINSDEN,
Appellants


V.

W. DOW HAMM III CORPORATION AND W. DOW HAMM III, Appellees






On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2003-13955




MEMORANDUM  OPINION
          Appellants/appellees Millennium Income Fund, L.L.C. and Jonathan Brinsden
have filed an unopposed motion to dismiss their appeal.  Accordingly, we grant the
motion and dismiss their appeal, instituted with the filing of their notice of appeal on 
June 21, 2006.  Tex. R. App. P. 42.1(a)(1).
          In an interlocutory order issued September 9, 2009, we dismissed the appeal,
which appellees/appellants W. Dow Hamm III Corporation and W. Dow Hamm III
had instituted with the filing of their notice of appeal on June 9, 2006. 
          We dismiss any pending motions as moot.  We deny any other requested relief.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.